Memorandum Per Curiam.
The proofs show that plaintiff was employed in the production of goods for commerce within the meaning of the Fair Labor Standards Act of 1938 (U. S. *543Code, tit. 29, § 201 et seq.), and entitled to recover liquidated damages in the sum of $423.16 by reason of defendant’s default in making overtime payments as directed therein. The sum of $200 is fixed as a reasonable attorney’s fee.
Judgment reversed, with thirty dollars costs, and judgment directed in favor of plaintiff for $623.16 with interest on $423.16 from August 30, 1940, and costs.
Shientag, McLaughlin and Hecht, JJ., concur.